Title: To George Washington from Major General Robert Howe, 17 July 1779
From: Howe, Robert
To: Washington, George


        
          Dear Sir,
          Before Verplanck’s Point [N.Y.]July 17th 1779
        
        I am now very near Verplank’s point, which I have been reconnoitring, and shall still more fully inspect. What I discern of the Works appears to be properly constructed, & seems capable of considerable Defence, if the Numbers and Spirit of the Garrison are adequate to the Task. The Troops, except such as I have fixed at particular Passes, are with me: The heavy Cannon are by this time, I hope, at the Continental Village; & I have sent to hasten them up as fast as possible. The Ammunition appointed for ’em was not over the Ferry when I left it—I gave the Officer Orders to expedite it.
        Understandg from your Excellency that the Cannon, & the Requisites to them, had been ordered, I did not presume to interfere wth the Detail. I doubt not that your Excellency’s Orders have been complied with that I shall receive the Ammunition with the Pieces—but the Field pieces I informed you by Express this Morning were at Fishkill.
        If Works shod be necessary to be thrown up, I am not furnished with one Intrenching or other Tool for the Purpose—Should your Excellency think it proper, please order them and any other Articles requisite If the Cannon do not get up in Time Today shall retire ’till I meet them, if their Security makes it necessary.
        The Men are out of Provisions Today, and I have no Commissary to apply to for a Supply. Will it not be convenient to your Excellency to order some, as I am without waggons to bring it?
        
        I had sent Videttes down the Roads you mentioned, previous to the receipt of your Letter—but as I am entirely unfurnished with Horsemen I was obliged to employ such of the Country people as Col: Putnam recommended.
        Early this Morning I sent an Express to General Heath, and am sorry I had not then your Excellency’s Instructions relative to Horse. If I can procure an Express I shall send to the General again, as Horsemen are so essential in our Situation.
        Being informed of a Militia Troop of Horse about 12 Miles distant, I have desired Captn Delaval, who commands them, to join me—Whether in this application I shall be successful remains a Matter of Speculation.
        Inclining to make short work of the Enemy, I ordered the Engineer to reconnoitre their works, which he did, at a very short distance: He reports that storming them at present wod be ineligible. I take the liberty to refer your Excellency for our Numbers to Lieutt Slade, not chusing to transmit a written Return of them. With the greatest Respect, I am Your Excelly’s very obedt humble Servt
        
          Robt Howe
        
        
          P.S. The Chaplain of Genl patterson’s Brigade just informs me that as he passed our Cannon this Morning, he perceived the Horses were jaded and he thot they wd not be up tonight.
          P.S. 2d—I think it necessary to add that Col. Putnam has informed me there is more danger of being doubled between Continental Village and Peekskill than between Peekskill and Verplanck’s Point.
        
      